FILED
                                                                      United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                           Tenth Circuit

                            FOR THE TENTH CIRCUIT                         November 25, 2020
                        _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 CARLOS EDUARDO MORENO
 SANCHEZ,

       Petitioner,

 v.                                                           No. 19-9611
                                                          (Petition for Review)
 WILLIAM P. BARR, United States
 Attorney General,

       Respondent.
                        _________________________________

                            ORDER AND JUDGMENT *
                        _________________________________

Before TYMKOVICH, Chief Judge, MURPHY and PHILLIPS, Circuit Judges.
                 _________________________________

      Carlos Eduardo Moreno Sanchez (Mr. Moreno), a citizen of Venezuela,

entered the United States in 2013, and the Department of Homeland Security began

removal proceedings against him. He conceded removability and applied for asylum,

restriction on removal, 1 and protection under the Convention Against Torture (CAT).


      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
      1
        Restriction on removal used to be called “withholding of removal.”
Neri-Garcia v. Holder, 696 F.3d 1003, 1006 n.1 (10th Cir. 2012). Some still use the
term “withholding,” but we will use “restriction.”
The immigration judge denied him relief, and the Board of Immigration Appeals

(BIA) dismissed his appeal. He now seeks review of the BIA decision, and we deny

his petition.

                              I. Mr. Moreno’s Testimony

       Found credible by the immigration judge, Mr. Moreno’s testimony explained

his decision to come to the United States. In Venezuela, he rented, sold, and installed

security cameras. In 2008, he gave the police a video showing a vehicle theft. A

short time later, four people kidnapped him and his brother, citing Mr. Moreno’s

having turned over the video to the police. Although they threatened to kill

Mr. Moreno and his brother, they ultimately released them in exchange for a ransom.

Mr. Moreno reported the kidnapping even though the kidnappers, who claimed to be

police officers, told him not to do so.

       Mr. Moreno did not see the kidnappers again for roughly five years and “went

back to living [his] normal life.” R. at 133. But one day while he was outside an

election center wearing a hat that signaled his opposition to the government, one of

the kidnappers approached him on a motorcycle and pulled up his shirt, revealing a

gun. The man tapped Mr. Moreno’s hat and called him “a derogatory phrase.” Id. at

169. The man said that he had been in jail and that Mr. Moreno would pay with his

life. Mr. Moreno stayed in the area because the military was there, and he was able

to vote that day. But when someone shot his car about a month later, he decided to

leave Venezuela. After he left, his brother was kidnapped. The kidnappers asked



                                          2
about Mr. Moreno’s whereabouts and apparently threatened to harm his brother if

Mr. Moreno did not “appear.” Id. at 146.

                                    II. Discussion

                          A. Scope and Standard of Review

      A single BIA member issued a brief order affirming the immigration judge’s

decision in this case, so we review the BIA decision and any parts of the immigration

judge’s decision that it relies on. See Dallakoti v. Holder, 619 F.3d 1264, 1267

(10th Cir. 2010). We review the BIA’s legal conclusions de novo. Id. And we

review its factual findings for substantial evidence, meaning that we will treat those

findings as “conclusive unless any reasonable adjudicator would be compelled to

conclude to the contrary.” Id. (internal quotation marks omitted).

                       B. Asylum and Restriction on Removal

      To receive asylum, an applicant must be a “refugee.” 8 U.S.C.

§ 1158(b)(1)(A). A refugee is a person who is unable or unwilling to return to his or

her country because of persecution or a well-founded fear of persecution on account

of any of five protected grounds: race, religion, nationality, membership in a

particular social group, or political opinion. Id. § 1101(a)(42); Rodas-Orellana v.

Holder, 780 F.3d 982, 986 (10th Cir. 2015). An applicant can obtain refugee status

by showing past persecution on account of a protected ground, creating a rebuttable

presumption of a well-founded fear of future persecution on account of such a

ground. Rodas-Orellana, 780 F.3d at 986. An applicant can also obtain refugee

status, even without past persecution, by showing a subjectively genuine and

                                           3
objectively reasonable fear of future persecution on account of a protected ground.

See Ritonga v. Holder, 633 F.3d 971, 976 (10th Cir. 2011).

      Mr. Moreno asserted that he suffered persecution on account of his political

opinion and on account of his membership in a particular social group: witnesses of a

crime. The BIA concluded that “witnesses of a crime” is not a cognizable particular

social group, a conclusion Mr. Moreno now challenges. But before addressing that

challenge, we note that the record refutes Mr. Moreno’s claim that the BIA

misidentified his proposed particular social group. The BIA identified his proposed

group just as his counsel did before the immigration judge. Compare R. at 3 (BIA:

“witnesses to crime”), with R. at 110 (Counsel: “witnesses of a crime”).

      “What constitutes a particular social group is a pure question of law that we

review de novo.” Cruz-Funez v. Gonzales, 406 F.3d 1187, 1191 (10th Cir. 2005). A

“particular social group” means “a group of persons all of whom share a common,

immutable characteristic such as sex, color, or kinship ties.” Rodas-Orellana,

780 F.3d at 990 (ellipsis and internal quotation marks omitted). A particular social

group must be defined with particularity—it may not be indeterminate, “too

subjective, inchoate, and variable.” Id. (internal quotation marks omitted). It must

also be socially distinct, a quality informed by “whether citizens of the applicant’s

country would consider individuals with the pertinent trait to constitute a distinct




                                           4
social group, and whether the applicant’s community is capable of identifying an

individual as belonging to the group.” Id. at 991 (internal quotation marks omitted). 2

       We agree with the BIA that “witnesses to crime” is not a socially distinct

group and that, as a result, it is not a cognizable particular social group. Mr. Moreno

has not identified evidence showing that Venezuelans consider crime witnesses to

constitute a distinct social group. Instead, he highlights information suggesting that

Venezuelans commonly do “not report crimes out of fear.” Aplt. Br. at 22. For

example, the State Department’s 2015 Human Rights Report for Venezuela states

that “many victims did not report kidnappings to police or other authorities due to

fear of retribution.” R. at 269. But Mr. Moreno has not directed us to evidence

suggesting that victims fear retribution in any form other than personal retaliation for

the act of reporting a crime. It is one thing to say that many victims do not report

crimes for fear of retribution; it is quite another to say that society recognizes crime

witnesses as a distinct social group. Because we have concluded that Mr. Moreno’s

proposed particular social group is not socially distinct, we need not consider

whether it is sufficiently particular.




       2
        We reject Mr. Moreno’s challenge to the BIA’s requirement that a particular
social group be socially distinct, as explained in In re M–E–V–G–, 26 I. & N. Dec.
227, 240–41 (BIA 2014), and In re W–G–R–, 26 I. & N. Dec. 208, 215–18 (BIA
2014), vacated in part on other grounds sub nom. Reyes v. Lynch, 842 F.3d 1125
(9th Cir. 2016). Aplt. Br. at 23–24. We have concluded that In re M–E–V–G– and In
re W–G–R– “are consistent with our past interpretation of social visibility.” Rodas-
Orellana, 780 F.3d at 992.

                                            5
      Mr. Moreno refines his proposed particular social group on appeal, describing

his new proposed group as “Venezuelans who witnessed and reported any criminal

acts, particularly by the police or other affiliates.” Aplt. Br. at 23. But we do not

consider this new proposal because Mr. Moreno did not present it to the immigration

judge or the BIA. See Rivera-Barrientos v. Holder, 666 F.3d 641, 647 n.2 (10th Cir.

2012). Nor will we remand the case for the BIA to consider his refined proposal

because he identifies no evidence suggesting that it is any more socially distinct than

his original proposal, see Rodas-Orellana, 780 F.3d at 996 (declining to remand in

part because the petitioner did not “point to any evidence indicating that” narrowing

his proposed group “lends more support to his argument for social distinction”).

      Besides, even if Mr. Moreno belonged to a cognizable particular social group,

we could not disturb the BIA’s finding that he failed to show a nexus between the

harm he suffered and a protected ground. Substantial evidence supports the BIA’s

finding that Mr. Moreno’s alleged persecutors were motivated by revenge rather than

his political opinion or his membership in a particular social group. Mr. Moreno

himself testified that the alleged persecutors sought vengeance against him and that

he assumes “they want retaliation.” R. at 147. True, Mr. Moreno appears to have

testified at one point that he believes the man threatened him at the election center

because of his anti-government expression. Id. at 159. But at another point he

agreed that he thinks the man “wanted revenge because of the jail time.” Id. at 160.

And he also testified that a lot of other people were wearing the same

anti-government hat he wore, yet he did not witness anyone else receive threats.

                                            6
Given this testimony, a reasonable adjudicator would not be compelled to find that

Mr. Moreno’s alleged persecutors acted on account of a protected ground.

       To the extent Mr. Moreno argues that, even if he did not show past persecution

on account of a protected ground, he nevertheless showed a well-founded fear of

future persecution on account of a protected ground, we reject that argument. The

evidence supporting the finding that his alleged persecutors were motivated by

personal retaliation also supports a finding that it is not objectively reasonable for

Mr. Moreno to fear future persecution on account of a protected ground.

       Having concluded that the BIA did not err in analyzing Mr. Moreno’s asylum

claim, we need not belabor the discussion of his application for restriction on

removal. To qualify for restriction, an applicant must show a clear probability of

persecution on account of a protected ground. See Rodas-Orellana, 780 F.3d at 987.

This burden is higher than the burden for asylum. Id. at 986. So Mr. Moreno’s

inability to meet the burden for asylum necessarily precludes him from meeting the

burden for restriction. See id. at 987.

                              C. Protection Under the CAT

       The CAT “prohibits the return of an alien to a country where it is more likely

than not that he will be subject to torture by a public official, or at the instigation or

with the acquiescence of such an official.” Cruz-Funez, 406 F.3d at 1192 (brackets

and internal quotation marks omitted). In contrast to asylum and restriction claims, a

CAT claim does not require the petitioner to show a nexus between the harm and a

protected ground. See id.

                                             7
      Mr. Moreno argues that the BIA’s denial of his CAT claim lacks substantial

evidence. But the record refutes his argument that the immigration judge and the

BIA “ignored the impact” of the State Department’s report, Aplt. Br. at 46, as the

immigration judge expressly considered “the current country conditions in

Venezuela,” R. at 77. And the record similarly refutes his claim that the agency “did

not seriously consider evidence of the kidnapping and attempts to kill” him, Aplt. Br.

at 48, as the immigration judge expressly recognized that he “was kidnapped and

threatened by a criminal organization,” R. at 76. At bottom, Mr. Moreno disagrees

with the agency’s assessment that he will not likely be tortured if he returns to

Venezuela. But the evidence—including Mr. Moreno’s testimony that he remained at

the election center after being threatened because the military was present, and that

his life went back to normal at one point—would not compel a reasonable adjudicator

to find that Mr. Moreno is more likely than not to be tortured if he returns to

Venezuela. So the agency’s finding is conclusive.

                                    III. Conclusion

      Mr. Moreno’s petition for review is denied.


                                            Entered for the Court


                                            Timothy M. Tymkovich
                                            Chief Judge




                                           8